Citation Nr: 1410438	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  12-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a genitourinary disorder, to include benign prostatic hypertrophy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the RO.  

In March 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The issue of service connection for a genitourinary disorder has been recharacterized.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

A review of the Virtual VA paperless claims processing system reveals VA treatment records and the Board hearing transcript.  A review of the Veterans Benefits Management System (VBMS) reveals documents that are not pertinent to the present appeal. 

The matters of service connection for a bilateral hearing loss and for a genitourinary disorder, to include benign prostatic hypertrophy are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The currently demonstrated tinnitus is show as likely as not to have had its clinical onset following the Veteran's exposure to harmful noise levels during service.



CONCLUSION OF LAW


By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 

38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, there is a current diagnosis of tinnitus as the Veteran has provided competent and credible lay testimony of having tinnitus, and this was confirmed by the 2008 and 2011 VA examinations.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

Second, during the recent hearing, the Veteran also credibly testified about having in-service hazardous noise exposure from mortars, rocket blasts, and artillery fire.  

Such duties are consistent with the Veteran's service, specifically his military occupational specialty as Navy Seabee in construction.  Thus, in-service noise exposure is conceded.  See 38 U.S.C.A. § 1154(a) (West 2002).  

Finally, on this record, the Veteran has also provided competent testimony that his tinnitus has persisted since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Board finds that his statements asserting tinnitus since service are credible.  

Although the 2008 and 2011 VA examiners provided a negative nexus opinion for tinnitus, their opinions are accorded no probative value or weight because they did not consider the Veteran's competent and credible lay assertions regarding tinnitus since service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008). 

Thus, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had initially began during service after he was exposed hazardous noise levels consistent with his duties.  See Shedden, 381 F.3d at 1167.  

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  



ORDER

Service connection for tinnitus is granted.



REMAND

A remand is necessary to obtain an adequate medical opinion with respect to the claimed hearing loss disability.  The 2011 VA examiner did not assess the Veteran's lay statements of having diminished hearing since service or provide sufficient supporting rationale for his negative nexus opinion.

Additionally, with respect to the genitourinary condition, after proper records development, a new VA examination and medical opinion must be obtained.  

The 2011 VA examiner relied on some facts which were inconsistent with the Veteran's statements on record.  

Furthermore, although the examiner indicated that the Veteran's current genitourinary complaints were less likely as not related to his in-service treatment for urethritis, the opinion should still consider whether there is any link between the Veteran's current disability and any event in service, especially in light of his statements of having continuity of symptoms since service.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to have him provide information referable to any treatment rendered to him for the claimed genitourinary condition and hearing loss since service, to include private treatment records concerning urinary health from the Rhode Island Group Health from 1970..  Proper authorization should be obtained.  Copies on all outstanding medical records should be obtained and associated with claims file. 

This should include obtaining copies of any outstanding VA treatment records, if applicable.  

All attempts to secure this evidence must be documented in the claims file.  

2.  After this development has been completed, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of his current genitourinary disorder, to include benign prostatic hypertrophy.  

After reviewing the medical evidence of record, taking a complete history from the Veteran, and conducting any necessary examinations, the examiner must provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's symptoms of benign prostatic hypertrophy or other prostate disability is due to any event or incident of the Veteran's period of active service.   

Specifically, the examiner must address the Veteran's diagnosis of chronic urethritis in service and distinguish the symptomatology of such condition from the symptomatology associated with the Veteran's current genitourinary disorder, to include benign prostatic hypertrophy.  

Based on the service treatment records and any post-service records pertaining to treatment for any genitourinary condition, and based on known medical principles, did the chronic urethritis resolve in service or shortly thereafter?  

Are any of the symptoms in service related to the Veteran's current genitourinary disorder, to include benign prostatic hypertrophy?  

The examiner must provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

3.  The RO also should take all indicated action in order to obtain a VA medical opinion from an appropriate specialist to ascertain the nature and likely etiology of the claimed bilateral hearing loss.  

The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  

The examiner must also note that any hearing loss tests from service should be converted from ASA units to ISO units as service department records dated prior to November 1, 1967 are presumed to use the ASA standard, rather than the current ISO standard.  Also, clarify whether it appears that the results of the entrance audiogram are in ASA or ISO units.  

The examiner must be reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  Regardless, in this case, there are no recorded audiogram findings on the separation examination report.  

After a review of the entire evidence of record, the examiner must provide an opinion regarding whether any current hearing loss disability at least as likely as not (50 percent or greater probability) is due to an event or incident of the Veteran's period of service, to include as due to the conceded in-service noise exposure.  The examiner must address the Veteran's lay statements of diminished hearing loss since service.  The examiner should indicate whether the type of hearing loss the Veteran has is the kind that is due to acoustic trauma, old age, infection, or some other cause, and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


